Peck, J.
The controversy relates to rights to death benefits under the New York City Employees’ Retirement System (Greater New York Charter, §§ 1717, 1718 [L. 1901, ch. 466, as amd.]; now Administrative Code of City of New York, §§ B3-32.0, B3-33.0). Thomas A. Ciarlo was a city employee and member of the Retirement System. He was injured in-the performance of his duties and died'from those injuries. Plaintiff Frances A. Ciarlo, purported to be the wife of Thomas A. Ciarlo, but their marriage was invalid because at the time Frances A. Ciarlo was married to another. Thomas Ciarlo is the illegitimate son of Thomas A. Ciarlo and Frances A. Ciarlo.
Section 1717 of the Greater New York Charter provides that upon the death of a member of the Retirement System there shall be paid to his estate or person designated by him (a) his accumulated deductions, and in addition thereto, unless a pension be payable under the provisions of section 1718, (b) an amount equal to the compensation earnable by him while a member during the six months immediately preceding his death.
*596Section 1718 provides that upon the accidental death of a member, resulting from an accident sustained in the performance of duty, his accumulated deductions shall be paid as aforesaid, and “ upon application by or on behalf of the dependents of such deceased member, the board of estimate and apportionment shall grant a pension of one-half of the final compensation of such employee (a) to his widow, to continue during her widowhood; or (b) if there be no widow, * * * then to his child or children * *
Frances A. Ciarlo was designated by ■ Thomas A. Ciarlo to receive the death benefits under section 1717. The accumulated deductions have been paid to her. She concedes that, not being the lawful wife of Thomas A. Ciarlo, she is not individually entitled to the accidental death benefits under section 1718. She claims, however, that as guardian of Thomas Ciarlo she is entitled to the accidental death benefits under section 1718, and-in default of gaining recognition of that right, she is entitled individually, as designee of Thomas A. Ciarlo, to the ordinary death benefits under section 1717. The defendant contends that an illegitimate child is not a “ child ” within the meaning of section 1718, and is not entitled to receive the accidental death benefits thereunder. The defendant also takes the position that Mrs. Ciarlo is not entitled to ordinary death benefits under section 1717 because, as the defendant construes that section, benefits are not payable thereunder in the case of an accidental ■ death, although accidental death benefits may not be payable under section 1718.
. The questions submitted, therefore, are (1) whether an illegitimate child is entitled to accidental death benefits under section 1718, and (2) if not, whether the designee-under section 1717 is entitled to ordinary death benefits.
The defendant relies on those cases, stemming from the law of inheritance, which hold that the word “ child ” ordinarily means legitimate child. As stated in Bell v. Terry & Tench Co. (177 App. Div. 123 [1917]), “ It-is a rule of construction that,' prima facie, the word ‘ child ’ or ‘ children, ’ when used in a statute, will or deed means.legitimate child or children.”. The court there was interpreting the meaning of the word ‘ ‘ child ’ ’ in the then Workmen’s Compensation Law, pointing out that the statute not only did not provide for illegitimate children, but used definitions of “ children ” inconsistent with the inclusion of illegitimate children. It should be noted that the Workmen’s Compensation Law has since been amended to include illegitimate children as beneficiaries.
*597In Hiser v. Davis (234 N. Y. 300 [1922]), the court made the observation that under the law in this State the word “ child ” in a statute or will, without any other description, does not include an illegitimate child, citing Bell v. Terry & Tench Co. (supra).
Following these canons of construction, the question is whether the statute here under consideration contains some description of the class to be benefited, other than the denomination “ child ” to give the word, as here used, larger scope than its prima facie meaning. We find such further description in the statutory provision that the benefits thereunder shall be paid “ upon application by or on behalf of the dependents of such deceased member.” This language of the statute specifically expresses the purpose which is otherwise implicit of providing for the dependents of a member after his death. Illegitimate children are quite as much dependents, legally as well as morally, as legitimate children. We are justified, therefore, in departing from inheritance law concepts and principles, and-in giving to this statute the broad construction indicated by its purpose and language, and in giving to the word ‘ ‘ child ’ ’, as used therein, its full natural meaning rather than a narrow legal meaning.
We find well-expressed support for this view in the opinion of the Circuit Court of Appeals, Second Circuit, in Middleton v. Luckenbach S. S. Co. (70 F. 2d 326), where the court, in construing the Federal Death Act, said: “ There is no right of inheritance involved here. It is a statute that confers recovery upon dependents, not for the benefit of an estate, but for those who by our standards are legally or morally entitled to support. Humane considerations and the realization that children are such no matter what their origin alone might compel us to the construction that, under present day conditions, our social attitude warrants a construction different from that of the early English view. The purpose and object of the statute is to continue the support of dependents after a casualty. To hold that these children or the parents do not come within the terms of the act would be to defeat the purposes of the act. The benefit conferred beyond being for such beneficiaries is for society’s welfare in making provision for the support of those who might otherwise become dependent.”
We hold that the plaintiff, as guardian of Thomas Ciarlo, is entitled to payment of the accidental death benefits provided by section 1718. In view of this holding, we are not required to pass upon the second question submitted, whether the plain*598tiff individually would be entitled to the payment of ordinary death benefits under section 1717, were accidental death benefits not payable- under section 1718.